IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1508
                              Filed March 9, 2016


IN THE INTEREST OF A.D.,
Minor Child,

S.L., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Mark F. Schlenker,

District Associate Judge.



      A mother appeals the termination of her parental rights to her one-year-old

daughter. AFFIRMED.



      Chira Corwin of Corwin Law Firm L.L.C., Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      M. Kathryn Miller of the Des Moines Juvenile Public Defender, Des

Moines, attorney and guardian ad litem for minor child.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                            2


TABOR, Presiding Judge.

       A.D. tested positive for methamphetamine at birth. She was removed

from her mother’s care before leaving the hospital in November 2014 and has

been in foster care since. Citing the mother’s lack of significant efforts to resolve

her drug addiction, the juvenile court granted the State’s petition to terminate

parental rights in August 2015.

       The mother asks for six more months to work toward reunification,

disagreeing with the juvenile court’s conclusion that termination was in A.D.’s

best interests and was “less detrimental than the harm that would be caused by

continuing the parent-child relationship.” The mother also contends the Iowa

Department of Human Services (DHS) did not make reasonable efforts to assist

her with budgeting and transportation issues.

       After reviewing the entire record anew,1 we find an extension of time was

not warranted, and no clear and convincing evidence existed to support the

mother’s position that termination would be detrimental to A.D. because of their

close bond.     In addition, the mother did not preserve her claim regarding

reasonable efforts. Accordingly, we affirm the termination order.

       The mother was twenty-three-years old when she gave birth to A.D.2 Both

A.D.’s mother and father3 admitted using methamphetamine.                  The mother’s

addiction started two years earlier and progressed to daily use during her


1
  We review termination proceedings de novo. In re A.M., 843 N.W.2d 100, 110 (Iowa
2014). “We are not bound by the juvenile court’s findings of fact, but we do give them
weight, especially in assessing the credibility of witnesses.” Id.
2
  The mother has two older children who are not part of this appeal but also are not in
her custody.
3
  The juvenile court also terminated the father’s parental rights, but he is not a party to
this appeal.
                                       3


pregnancy.    The parents consented to DHS removal of the baby in early

November 2014.      The juvenile court adjudicated A.D. as a child in need of

assistance on December 22, 2014. The mother did not communicate with the

DHS during late December 2014 or early January 2015.          The juvenile court

issued a disposition order on February 6, 2015, requiring the mother receive

mental health and substance abuse evaluations, follow the evaluators’

recommendations, and submit to random drug tests.

       The mother’s substance abuse evaluation recommended treatment, but

she did not complete treatment. In fact, the mother told the DHS case worker

that she was attending substance abuse treatment for three months in early

2015, but she was not. The mother was recommended for family recovery court,

but opted not to participate. She missed random drug tests or completed them

several days late. The mother did not undergo a mental health evaluation as

required by the disposition order.

       The mother participated in visitation with A.D.—at first one two-hour

session per week and eventually two two-hour sessions per week. The Family

Safety Risk and Permanency (FSRP) worker brought the baby to the parents’

residence. Although the sessions were scheduled for the afternoon, the FSRP

worker repeatedly found the parents were not awake or prepared when she

arrived with A.D. The mother attributed her difficulty in waking to issues with

depression. Otherwise, the mother interacted well with A.D. during the visits and

the FSRP worker believed they were developing a bond. The mother missed

A.D.’s doctor appointments, blaming her absence on transportation problems.

The mother did not have a driver’s license or employment.
                                               4


          On May 6, 2015, the State filed a petition to terminate parental rights. The

court held a two-day hearing in June and July 2015. The mother failed to appear

for the second day of the hearing, resulting in a continuance. On August 29,

2015, the juvenile court issued an order terminating the mother’s parental rights

under Iowa Code section 232.116(1)(h) and (l) (2015). The mother appeals.

          On appeal, the mother does not challenge the statutory grounds for

termination. In the absence of a challenge, the grounds for termination remain

undisturbed.       See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).               Rather than

challenging the grounds for termination, the mother seeks an additional six

months under Iowa Code section 232.104(2)(b).4

          The juvenile court found “it is unlikely that the continued offer of services

and an additional period of time to utilize those services will rectify the concerns

that brought this family to the attention of the Court.” We agree with that finding.

The mother’s drug addiction during her pregnancy resulted in A.D. testing

positive for methamphetamine at birth. Yet, the mother did not follow through

with drug treatment after the removal of her child. In fact, for several months she

lied to the DHS about attending treatment.                The mother asserted she had

“changed” during the course of the CINA case, but her only evidence in support

of that assertion was an appointment she had scheduled to start out-patient



4
    Section 232.104(2)(b) reads in relevant part:
          [T]o continue placement of the child for an additional six months at which
          time the court shall hold a hearing to consider modification of its
          permanency order. An order entered under this paragraph shall
          enumerate the specific factors, conditions, or expected behavioral
          changes which comprise the basis for the determination that the need for
          removal of the child from the child's home will no longer exist at the end of
          the additional six-month period.
                                        5


substance abuse treatment the day after the termination hearing. She also did

not follow through with mental health treatment.

      Iowa courts look skeptically at “last-minute” attempts to address

longstanding issues, finding them inadequate to preclude termination of parental

rights. See In re C.B., 611 N.W.2d 489, 494 (Iowa 2000). Here, the mother did

not act until after the eleventh hour. As the juvenile court determined, continued

placement for six months was not appropriate because the record did not show

the need for removal would have been resolved at the end of the extension. See

In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005).

      The mother next takes issue with the juvenile court’s conclusion that

termination would be “less detrimental than the harm that would be caused by

continuing the parent-child relationship.”   We read this argument as invoking

Iowa Code section 232.116(3)(c), which allows the juvenile court to forego

terminating parental rights if “[t]here is clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship.”    But the factors in section 232.116(3) are

permissive, not mandatory.     A.M., 843 N.W.2d at 113.       The evidence here

supports the juvenile court’s finding that termination of the mother’s rights would

not work to A.D.’s detriment. We specifically consider A.D.’s tender age, as well

as the mother’s active drug use during pregnancy and her lack of interest in

addressing her addiction during the CINA case. The child was removed three

days after birth and has not been returned to her mother’s care.        The bond

between A.D. and the mother that developed during their visits does not

outweigh the benefits of A.D. moving toward a permanent, stable home. See id.
                                            6


(noting A.M. [like A.D.] had never been in the full-time care of her parents, having

been removed from their custody before she ever left the hospital).

       Lastly, the mother claims the DHS failed to provide reasonable efforts in

“assisting her with budgeting, financial management, transportation, and financial

assistance.”5 A parent is required to inform the juvenile court if she believes

services have not been adequate. In re C.H., 652 N.W.2d 144, 148 (Iowa 2002).

In a disposition order filed on February 6, 2015, the juvenile court found the DHS

made reasonable efforts at reunifying the family. The mother did not contest that

finding or mount any other reasonable-efforts challenge before the termination

hearing. Accordingly, we decline to consider the argument in this termination

appeal. See In re T.S., 868 N.W.2d 425, 442 (Iowa Ct. App. 2015); see also In

re S.R., 600 N.W.2d 63, 65 (Iowa Ct. App. 1999) (noting that while the State has

an obligation to make reasonable efforts to preserve the family, it is a parent’s

responsibility to demand other, different, or additional services). Because the

mother did not inform the juvenile court of the need for additional services before

the termination hearing, she did not preserve this issue for appellate review.

       AFFIRMED.




5
  Contrary to her argument on appeal, the mother testified at the termination hearing that
the FSRP worker did assist the family with budgeting advice.